


110 HR 6843 IH: Officer Andrew Widman Criminal Alien

U.S. House of Representatives
2008-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6843
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2008
			Mr. Mahoney of
			 Florida introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To strengthen procedures regarding detention and removal
		  of aliens.
	
	
		1.Short titleThis Act may be cited as the
			 Officer Andrew Widman Criminal Alien
			 Enforcement Act of 2008.
		2.Detention and
			 removal of aliens ordered removed
			(a)Strengthening
			 procedures regarding aliens ordered removed, including dangerous
			 aliensSection 241(a) (8 U.S.C. 1231(a)) is amended—
				(1)by striking
			 Attorney General the first place it appears, except for the
			 first reference in clause (a)(4)(B)(i), and inserting Secretary of
			 Homeland Security;
				(2)by striking
			 Attorney General any other place it appears and inserting
			 Secretary;
				(3)in paragraph
			 (1)—
					(A)in subparagraph
			 (B), by amending clause (ii) to read as follows:
						
							(ii)If a court, the
				Board of Immigration Appeals, or an immigration judge orders a stay of the
				removal of the alien, the expiration date of the stay of
				removal.
							;
					(B)by amending
			 subparagraph (C) to read as follows:
						
							(C)Extension of
				detention for uncooperative removable aliensThe removal period
				shall be extended beyond a period of 90 days and the alien may remain in
				detention during such extended period if the alien fails or refuses to—
								(i)make all
				reasonable efforts to comply with the removal order; or
								(ii)fully cooperate
				with the Secretary’s efforts to establish the alien’s identity and carry out
				the removal order, including failing to make timely application in good faith
				for travel or other documents necessary to the alien’s departure, or conspiring
				or acting to prevent the alien’s
				removal.
								;
				and
					(C)by adding at the
			 end the following:
						
							(D)Tolling of
				periodIf, at the time described in subparagraph (B), the alien
				is not in the custody of the Secretary under the authority of this Act, the
				removal period shall not begin until the alien is taken into such custody. If
				the Secretary lawfully transfers custody of the alien during the removal period
				to another Federal agency or to a State or local government agency in
				connection with the official duties of such agency, the removal period shall be
				tolled, and shall recommence on the date on which the alien is returned to the
				custody of the
				Secretary.
							;
					(4)in
			 paragraph (2), by adding at the end the following: If a court, the Board
			 of Immigration Appeals, or an immigration judge orders a stay of removal of an
			 alien who is subject to an administrative final order of removal, the
			 Secretary, in the exercise of discretion, may detain the alien during the
			 pendency of such stay of removal.;
				(5)in paragraph (3),
			 by amending subparagraph (D) to read as follows:
					
						(D)to obey reasonable
				restrictions on the alien’s conduct or activities, or to perform affirmative
				acts, that the Secretary prescribes for the alien—
							(i)to
				prevent the alien from absconding;
							(ii)for the
				protection of the community; or
							(iii)for other
				purposes related to the enforcement of the immigration
				laws.
							;
				(6)in paragraph (6),
			 by striking removal period and, if released, and inserting
			 removal period, in the discretion of the Secretary, without any
			 limitations other than those specified in this section, until the alien is
			 removed. If an alien is released, the alien;
				(7)by redesignating
			 paragraph (7) as paragraph (10); and
				(8)by inserting after
			 paragraph (6) the following:
					
						(7)ParoleIf
				an alien detained pursuant to paragraph (6) is an applicant for admission, the
				Secretary of Homeland Security, in the Secretary’s discretion, may parole the
				alien under section 212(d)(5) and may provide, notwithstanding section
				212(d)(5), that the alien shall not be returned to custody unless either the
				alien violates the conditions of the alien’s parole or the alien’s removal
				becomes reasonably foreseeable, provided that in no circumstance shall such
				alien be considered admitted.
						(8)Additional rules
				for detention of aliensThe following procedures shall apply to
				an alien detained under this section:
							(A)Detention review
				process for aliens who have effected an entry and fully cooperate with
				removalThe Secretary of Homeland Security shall establish an
				administrative review process to determine whether an alien described in
				subparagraph (B) should be detained or released after the removal period in
				accordance with this paragraph.
							(B)Alien
				describedAn alien is described in this subparagraph if the
				alien—
								(i)has
				effected an entry into the United States;
								(ii)has made all
				reasonable efforts to comply with the alien’s removal order;
								(iii)has cooperated
				fully with the Secretary’s efforts to establish the alien’s identity and to
				carry out the removal order, including making timely application in good faith
				for travel or other documents necessary for the alien’s departure; and
								(iv)has not conspired
				or acted to prevent removal.
								(C)EvidenceIn
				making a determination under subparagraph (A), the Secretary—
								(i)shall consider any
				evidence submitted by the alien;
								(ii)may consider any
				other evidence, including—
									(I)any information or
				assistance provided by the Department of State or other Federal agency;
				and
									(II)any other
				information available to the Secretary pertaining to the ability to remove the
				alien.
									(D)Authority to
				detain aliens for 90 days beyond removal periodThe Secretary, in
				the exercise of the Secretary’s discretion and without any limitations other
				than those specified in this section, may detain an alien for 90 days beyond
				the removal period (including any extension of the removal period under
				paragraph (1)(C)).
							(E)Authority to
				detain dangerous aliens for additional periodThe Secretary, in
				the exercise of the Secretary’s discretion and without any limitations other
				than those specified in this section, may detain an alien beyond the 90-day
				period authorized under subparagraph (D) until the alien is removed, if the
				Secretary—
								(i)determines that
				there is a significant likelihood that the alien will be removed in the
				reasonably foreseeable future; or
								(ii)certifies in
				writing—
									(I)in consultation
				with the Secretary of Health and Human Services, that the alien has a highly
				contagious disease that poses a threat to public safety;
									(II)after receipt of a
				written recommendation from the Secretary of State, that the release of the
				alien would likely have serious adverse foreign policy consequences for the
				United States;
									(III)based on
				information available to the Secretary (including classified, sensitive, or
				national security information, and regardless of the grounds upon which the
				alien was ordered removed), that there is reason to believe that the release of
				the alien would threaten the national security of the United States;
									(IV)that—
										(aa)the
				release of the alien would threaten the safety of the community or any person,
				and conditions of release cannot reasonably be expected to ensure the safety of
				the community or any person; and
										(bb)the
				alien—
											(AA)has been
				convicted of 1 or more aggravated felonies (as defined in section
				101(a)(43)(A)), or of 1 or more attempts or conspiracies to commit any such
				aggravated felonies for an aggregate term of imprisonment of at least 5 years;
				or
											(BB)has committed a
				crime of violence (as defined in section 16 of title 18, United States Code,
				but not including a purely political offense) and, because of a mental
				condition or personality disorder and behavior associated with that condition
				or disorder, is likely to engage in acts of violence in the future; or
											(V)that—
										(aa)the
				release of the alien would threaten the safety of the community or any person,
				notwithstanding conditions of release designed to ensure the safety of the
				community or any person; and
										(bb)the
				alien has been convicted of 1 or more aggravated felonies (as defined in
				section 101(a)(43)) for which the alien was sentenced to an aggregate term of
				imprisonment of not less than 1 year.
										(F)Attorney general
				reviewIf the Secretary authorizes an extension of detention
				under subparagraph (E), the alien may seek review of that determination before
				the Attorney General. If the Attorney General concludes that the alien should
				be released, then the Secretary shall release the alien pursuant to
				subparagraph (I). The Attorney General, in consultation with the Secretary,
				shall promulgate regulations governing review under this paragraph.
							(G)Administrative
				review processThe Secretary, without any limitations other than
				those specified in this section, may detain an alien pending a determination
				under subparagraph (E)(ii), if the Secretary has initiated the administrative
				review process identified in subparagraph (A) not later than 30 days after the
				expiration of the removal period (including any extension of the removal period
				under paragraph (1)(C)).
							(H)Renewal and
				delegation of certification
								(i)RenewalThe
				Secretary may renew a certification under subparagraph (E)(ii) every 6 months,
				without limitation, after providing the alien with an opportunity to request
				reconsideration of the certification and to submit documents or other evidence
				in support of that request. If the Secretary does not renew such certification,
				the Secretary shall release the alien, pursuant to subparagraph (I). If the
				Secretary authorizes an extension of detention under paragraph (E), the alien
				may seek review of that determination before the Attorney General. If the
				Attorney General concludes that the alien should be released, then the
				Secretary shall release the alien pursuant to subparagraph (I).
								(ii)DelegationNotwithstanding
				any other provision of law, the Secretary may not delegate the authority to
				make or renew a certification described in subclause (II), (III), or (V) of
				subparagraph (E)(ii) below the level of the Assistant Secretary for Immigration
				and Customs Enforcement.
								(iii)HearingThe
				Secretary may request that the Attorney General, or a designee of the Attorney
				General, provide for a hearing to make the determination described in
				subparagraph (E)(ii)(IV)(bb)(BB).
								(I)Conditions on
				releaseIf it is determined that an alien should be released from
				detention, the Secretary may, in the Secretary’s discretion, impose conditions
				on release in accordance with the regulations prescribed pursuant to paragraph
				(3).
							(J)Redetention of
				certain aliensThe Secretary, without any limitations other than
				those specified in this section, may detain any alien subject to a final
				removal order who has previously been released from custody if—
								(i)the alien fails to
				comply with the conditions of release;
								(ii)the alien fails
				to continue to satisfy the conditions described in subparagraph (B); or
								(iii)upon
				reconsideration, the Secretary determines that the alien can be detained under
				subparagraph (E).
								(K)ApplicabilityThis
				paragraph and paragraphs (6) and (7) shall apply to any alien returned to
				custody under subparagraph (I) as if the removal period terminated on the day
				of the redetention.
							(L)Detention review
				process for aliens who have effected an entry and fail to cooperate with
				removalThe Secretary shall detain an alien until the alien makes
				all reasonable efforts to comply with a removal order and to cooperate fully
				with the Secretary’s efforts, if the alien—
								(i)has effected an
				entry into the United States; and
								(ii)(I)and the alien faces a
				significant likelihood that the alien will be removed in the reasonably
				foreseeable future, or would have been removed if the alien had not—
										(aa)failed or refused
				to make all reasonable efforts to comply with a removal order;
										(bb)failed or refused
				to fully cooperate with the Secretary’s efforts to establish the alien’s
				identity and carry out the removal order, including the failure to make timely
				application in good faith for travel or other documents necessary to the
				alien’s departure; or
										(cc)conspired or
				acted to prevent removal; or
										(II)the Secretary makes a certification as
				specified in subparagraph (E), or the renewal of a certification specified in
				subparagraph (H).
									(M)Detention review
				process for aliens who have not effected an entryExcept as
				otherwise provided in this subparagraph, the Secretary shall follow the
				guidelines established in section 241.4 of title 8, Code of Federal
				Regulations, when detaining aliens who have not effected an entry. The
				Secretary may decide to apply the review process outlined in this
				paragraph.
							(9)Judicial
				reviewJudicial review of any action or decision made pursuant to
				paragraph (6), (7), or (8) shall be available exclusively in a habeas corpus
				proceeding brought in a United States district court and only if the alien has
				exhausted all administrative remedies (statutory and nonstatutory) available to
				the alien as of
				right.
						.
				(b)Effective
			 dateThe amendments made by subsection (a)—
				(1)shall take effect
			 on the date of the enactment of this Act; and
				(2)shall apply
			 to—
					(A)any alien subject
			 to a final administrative removal, deportation, or exclusion order that was
			 issued before, on, or after the date of the enactment of this Act, unless (a)
			 that order was issued and the alien was subsequently released or paroled before
			 the enactment of this Act and (b) the alien has complied with and remains in
			 compliance with the terms and conditions of that release or parole; and
					(B)any Act or
			 condition occurring or existing before, on, or after the date of the enactment
			 of this Act.
					
